



Exhibit 10(m)


STATE INCOME TAX SHARING AGREEMENT


Effective as of December 10, 2013 this State Income Tax Sharing Agreement
(“Agreement”) replaces all prior State Income Tax Sharing Agreements between or
among Ameriprise Financial, Inc., (“Ameriprise”) and its subsidiaries listed on
the attached Schedule A. Collectively, Ameriprise and its subsidiaries listed on
Schedule A are the “Parties” to this Agreement.


Some of the Parties file combined, consolidated, or unitary state income tax
returns, and those Parties are “members” of the combined, consolidated, or
unitary filing “Group”. The Parties must allocate or apportion the state income
tax liability of the Group among the Group members, and must settle any
inter-company balances of amounts due and from under this Agreement.


NOW THEREFORE, the Parties agree as follows:


1.     Agent of the Group. The company responsible for filing a combined,
consolidated, or unitary Group shall act as the sole agent of the Group, for
each member of the Group and any successor of the Group with respect to all
matters relating to the tax liability for the Group, to the extent allowed under
state law.


2.     Allocation of Tax Liability to Members.


A.    General Rule for Allocation of Tax Among Members. A member’s portion of
the tax liability of the Group shall be an amount equal to the tax liability of
the Group, multiplied by a fraction, the numerator of which is the separate
return tax liability of the member, and the denominator of which is the sum of
the separate return tax liabilities of all members.


i.    “Separate Return.” For this purpose, a separate return is defined as a
return completed by a member under the applicable state law as if it were and
had been filing as a separate individual taxpayer. However, if the Group files a
unitary return in a state, each member of the Group shall use the Group
apportionment factor to determine its separate return liability instead of using
the member’s apportionment factor.


ii.    “Group Apportionment Factor.” For this purpose, the Group apportionment
factor is defined as the Group taxable income apportioned to the state under
applicable state law, divided by the unapportioned Group taxable income as
determined under applicable state law.


iii.    “Tax Liability.” For this purpose, the tax liability of the Group, or
any member of the Group may be negative, but only to the extent that the sum of
the separate return tax liabilities of all members having negative separate
return tax liabilities does not exceed the sum of the separate return tax
liabilities of all members having positive separate return tax liabilities.


B.     Use of Tax Benefits.


i.    “Tax Benefits” Defined. For purposes of this Agreement, the term “tax
benefits” means tax credits, tax credit carryforwards, tax credit carrybacks,
losses, loss carryforwards, and loss carrybacks.


STATE INCOME TAX SHARING AGREEMENT    Page 1 of 13

--------------------------------------------------------------------------------





ii.    Payment from Parent to Member for Use of Member’s Tax Benefits. The
Parent shall pay a member for any tax benefits that the member generates, to the
extent that the Group uses those benefits to reduce its tax liability. If
multiple members generate tax benefits, and the Group uses some or all of those
tax benefits to reduce its tax liability, Parent shall allocate payments for tax
benefits among the members that generated the tax benefits in a manner that
reasonably reflects the absorption of the tax benefits. Once a member of the
Group is paid for its tax benefits it cannot use such tax benefits in
calculating its separate return tax liability.


iii.    Unused Tax Benefits. If the member’s tax benefits are not used to reduce
the Group’s current tax liability, the member shall retain the tax benefits for
possible future use.


C.    Examples. For examples demonstrating the allocation of tax among members
of the Group, see the attached Exhibit B.


3.     Settlement of Intercompany Tax Obligations. Any obligation of a member of
the Group as determined under this Agreement owed to another member of the Group
shall be paid by the member owing such amount within thirty (30) days of the
payment of any tax due (including estimated taxes or taxes owed in the event of
a redetermination of taxes as determined in Paragraph 4) or within thirty (30)
days of any tax refund actually received, or unless the Parties otherwise agree
in writing to defer payment until such other date but in no event later than the
date upon which the final tax return for a state is filed. In the event that the
amount of any obligation owed by one member to another member results from a
calculation error made by the common parent, such member shall be liable for any
underpayment resulting from such error but shall not be liable for any interest
on such underpayment (or any penalties imposed by the state) that may apply.


4.     Redetermination of Tax. If the taxes owed by the Group or any member of
the Group are re-determined by a state tax authority, by the Group through the
filing of an amended return, by a court, or by any other means, the amount of
tax owed by each member of the Group shall be recalculated and re-allocated
under Paragraph 2, and the difference, if any, between the previously allocated
amounts and the re-allocated amount shall be settled in accordance with
Paragraph 3. Interest on these subsequent adjustments shall be paid at the same
rate that is either paid to the state in the event of additional tax owed or is
paid by the state to the Group or member of the Group. For purposes of
determining the interest rate, netting of payments and refunds shall be made to
the extent allowed under state law.


5.     Amending This Agreement. This Agreement may be amended from time to time
by agreement in writing executed by the members of the Group that at such time
are affected by the amendment.


6.     Terminating This Agreement. This Agreement shall remain in force unless
any one of the three following conditions is met:


A.    All of the parties to this Agreement agree in writing to the termination
of this Agreement;


B.    Membership in the Group ceases or terminates for any reason, in which case
this Agreement only terminates with respect to the member(s) leaving the Group;
or


C.    The Group fails to file a consolidated, combined, or unitary return for a
taxable year, in which case this Agreement only terminates with respect to that
particular state’s Group.




STATE INCOME TAX SHARING AGREEMENT    Page 2 of 13

--------------------------------------------------------------------------------





Notwithstanding the termination of this Agreement, its provisions will remain in
effect for any period of time during the tax year in which termination occurs
for which the income of the terminating party must be included in the
consolidated return.


7.     Consistency with Law and Regulations. The Parties will interpret the
Agreement in a manner consistent with all applicable law and regulations.
Notwithstanding anything in this Agreement to the contrary, no party hereto
shall be obligated to perform any of its obligations under this Agreement to the
extent that such performance would violate any provision of law or regulation
applicable to such party as in effect from time to time, including without
limitation, New York Insurance Department Circular Letter No. 33 (1979).


8.     Admittance of New Parties to This Agreement.


A.    Admittance by Operation of Law. Any company that is owned by another
member or other members of the Group that becomes part of the Group by operation
of state law, and that is required to file as a member of the Group, shall
automatically become a party to this Agreement.


B.    Admittance by Consent. If the preceding paragraph (8.A.) does not apply,
any direct or indirect subsidiary or other entity controlled directly or
indirectly by Ameriprise may become a party hereto effective as of the date
specified in writing by the adopting subsidiary or other entity, with the
consent of Ameriprise (as evidenced in writing by action of the Board of
Directors or any officer of Ameriprise). Any subsidiary or other entity adopting
this Agreement shall be bound by the provisions of this Agreement in effect at
the effective time of adoption, and any subsequent amendment thereto.


C.    Coordination with the Federal Income Tax Sharing Agreement. The Federal
Income Tax Sharing Agreement between the Parties is described in a separate
document. Any member admitted to the Federal Income Tax Sharing Agreement is
also simultaneously and automatically admitted to this Agreement.


9.     Assignment of This Agreement. This Agreement shall not be assignable by
any party, without the prior written consent of the other parties affected by
such assignment.


10.     Tax Returns and Supporting Documents. Notwithstanding its termination,
all material relating to a state income tax return filed in accordance with this
Agreement including, but not limited to, returns, supporting schedules,
workpapers, correspondence and other documents shall be made available to any
party to this Agreement during regular business hours.


11.     Arbitration of Controversies. Any controversy arising under this
Agreement shall be settled by arbitration in Minneapolis, Minnesota. All
controversies shall be settled in accordance with the American Arbitration
Association rules then in effect, and any award rendered thereon shall be
enforceable in any court of competent jurisdiction.


12.    Scope of This Agreement.


A.    This Agreement sets forth the entire understanding of the parties and
supersedes any prior agreement on the subject matter hereof.




STATE INCOME TAX SHARING AGREEMENT    Page 3 of 13

--------------------------------------------------------------------------------





B.    Federal Income Tax Sharing Agreement. The Parties have also adopted a
Federal Income Tax Sharing Agreement, which is described in a separate document,
and is not incorporated into this Agreement except as otherwise provided in this
Agreement.


C.     Supplemental Tax Sharing Agreements. One or more parties to this
Agreement have entered into, or may enter into supplemental tax sharing
agreements with Ameriprise, under which deferred tax is taken into account in
determining payments due between Ameriprise and a party to a supplemental tax
sharing agreement. Such agreements have no effect on parties not participating
in such supplemental tax sharing agreements, and have no effect on the
allocation of state income tax pursuant to this Agreement.


D.    Limited Liability Companies. Ameriprise and its subsidiaries own 100% of
the membership interests in several limited liability companies (“wholly-owned
LLCs”). Those wholly-owned LLCs that are disregarded for Federal income tax
purposes under Treasury Regulation §301.7701-3 are generally disregarded for
state income tax purposes, and those wholly-owned LLCs are not Parties to this
Agreement, unless specifically listed in Schedule A or otherwise admitted to
this Agreement as provided in paragraph 8. Those wholly-owned LLCs that have
elected taxation as a corporation for Federal income tax purposes under Treasury
Regulation §301.7701-3 are also subject to state taxation, and those
wholly-owned LLCs are Parties to this Agreement.


E.    Partnerships. Ameriprise and its subsidiaries own controlling interests in
several entities which are treated as partnerships for Federal income tax
purposes. Those partnerships are not taxed as separate legal entities, and
therefore, are not Parties to this Agreement, unless specifically listed in
Schedule A or otherwise admitted to this Agreement as provided in paragraph 8.


13.     IN WITNESS WHEREOF, the Parties hereto execute this Agreement as of the
day and year first above written.


Advisory Capital Strategies Group Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
American Enterprise Investment Services, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Advisor Capital, LLC,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 



STATE INCOME TAX SHARING AGREEMENT    Page 4 of 13

--------------------------------------------------------------------------------





Ameriprise Auto & Home Insurance Agency, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Captive Insurance Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Certificate Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

  
Ameriprise Financial, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Financial Services, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Holdings, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise Insurance Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Ameriprise National Trust Bank,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 



STATE INCOME TAX SHARING AGREEMENT    Page 5 of 13

--------------------------------------------------------------------------------





Ameriprise Trust Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
AMPF Holding Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

AMPF Property Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
AMPF Realty Corporation,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Columbia Management Investment Distributors, Inc,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
Columbia Management Investment Services Corp.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

IDS Property Casualty Insurance Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 

Investors Syndicate Development Corporation,
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 



STATE INCOME TAX SHARING AGREEMENT    Page 6 of 13

--------------------------------------------------------------------------------





J. & W. Seligman & Co., Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Distributors, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Life Insurance Company,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Life Insurance Company of New York,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
RiverSource Tax Advantaged Investments, Inc.,
 
 
 
 
 
BY:
/s/ Michael Gilmore
 
 
 
WAM Acquisition GP, Inc.
 
 
 
 
 
BY:
/s/ Michael Gilmore
 





STATE INCOME TAX SHARING AGREEMENT    Page 7 of 13

--------------------------------------------------------------------------------





Schedule A:
Ameriprise Financial, Inc. subsidiaries joining in the State Income Tax Sharing
Agreement




The following companies are subsidiaries of Ameriprise Financial, Inc., joining
in the State Income Tax Sharing Agreement:


Advisory Capital Strategies Group Inc.,
American Enterprise Investment Services, Inc.,
Ameriprise Advisor Capital, LLC,
Ameriprise Auto & Home Insurance Agency, Inc.,
Ameriprise Captive Insurance Company,
Ameriprise Certificate Company,
Ameriprise Financial Services, Inc.,
Ameriprise Holdings, Inc.,
Ameriprise Insurance Company,
Ameriprise National Trust Bank
Ameriprise Trust Company,
AMPF Holding Corporation,
AMPF Property Corporation,
AMPF Realty Corporation,
Columbia Management Investment Distributors, Inc,
Columbia Management Investment Services Corp.,
IDS Property Casualty Insurance Company,
Investors Syndicate Development Corp.,
J. & W. Seligman & Co., Inc.,
RiverSource Distributors, Inc.,
RiverSource Life Insurance Company,
RiverSource Life Insurance Co. of New York,
RiverSource Tax Advantaged Investments, Inc.,
WAM Acquisition GP, Inc.


STATE INCOME TAX SHARING AGREEMENT    Page 8 of 13

--------------------------------------------------------------------------------





Exhibit B:


Examples of Tax Allocation under Paragraph 2


The following examples demonstrate the allocation of tax under Paragraph 2.
Assume that A and B are both subsidiaries of Parent (collectively, the “Group”),
which files a unitary / combined state income tax return. The state uses a
single-factor apportionment formula based solely on sales, and the group
apportionment factor is the sum of all sales allocated to the state divided by
total (unapportioned) sales. As described in Paragraph 2, the group
apportionment factor is used to determine A and B’s separate return tax
liabilities because the Group is filing a unitary / combined return. The state
income tax rate is always 5%.


 
 
 
 
 
1 – Group Income
 
A
B
Group
State Income/(Loss)
500
500
1,000
State Taxable Income/(Loss)
500
500
1,000
 
 
 
 
Sales
1,000
1,500
2,500
Sales Allocated to State
150
-
150
Group Apportionment
6%
6%
6%
State Apportioned Income/(Loss)
30
30
60
 
 
 
 
State Tax Rate
5%
5%
5%
State Tentative Tax
1.50
1.50
3.00
(State Tax Credits)
-
-
-
State Tax - Separate Return
1.50
1.50
 
State Tax – Group
 
 
3.00
State Tax - Allocated
1.50
1.50
 



Example 1 – Group Income. A and B each have $500 of income, and the Group has
$1,000 of income. The group apportionment rate is 6% ($150 of sales allocated to
the state / $2,500 total sales). If A and B had filed separate tax returns, each
would have had $30 of income apportioned to the state, and $1.50 of tax. The
Group has $60 of income apportioned to the state, taxed at 5%, resulting in a
$3.00 Group tax liability. Under Paragraph 2, $1.50 of the Group tax liability
is allocated to A, and $1.50 to B ($1.50 = $3.00 * $1.50 / [$1.50 + $1.50]).


STATE INCOME TAX SHARING AGREEMENT    Page 9 of 13

--------------------------------------------------------------------------------







 
2 - Apportionment Change
 
A
B
Group
State Income/(Loss)
500
500
1,000
(State NOL CB/CF)
-
-
-
State Taxable Income/(Loss)
500
500
1,000
 
 
 
 
Sales
1,000
1,500
2,500
Sales Allocated to State
50
300
350
Group Apportionment
14%
14%
14%
State Apportioned Income/(Loss)
70
70
140
 
 
 
 
State Tax Rate
5%
5%
5%
State Tentative Tax
3.50
3.50
7.00
(State Tax Credits)
-
-
-
State Tax - Separate Return
3.50
3.50
 
State Tax - Group
 
 
7.00
State Tax - Allocated
3.50
3.50
 
Net Payment to Parent
 
 
 



Example 2 – Apportionment Change. A and B each have $500 of income, and the
Group has $1,000 of income. The group apportionment rate is 14% ($350 of sales
allocated to the state / $2,500 total sales). If A and B had filed separate tax
returns, each would have had $70 of income apportioned to the state, and $3.50
of tax. The Group has $140 of income apportioned to the state, taxed at 5%,
resulting in a $7.00 Group tax liability. Under Paragraph 2, $3.50 of the Group
tax liability is allocated to A, and $3.50 to B ($3.50 = $7.00 * $3.50 / [$3.50
+ $3.50]).


STATE INCOME TAX SHARING AGREEMENT    Page 10 of 13

--------------------------------------------------------------------------------







 
 
3 - NOL
 
 
A
B
Group
State Income/(Loss)
 
500
500
1,000
(State NOL CB/CF)
 
(500)
-
(500)
State Taxable Income/(Loss)
 
-
500
500
 
 
 
 
 
Sales
 
1,000
1,500
2,500
Sales Allocated to State
 
250
-
250
Group Apportionment
 
10%
10%
10%
State Apportioned Income/(Loss)
 
-
50
50
 
 
 
 
 
State Tax Rate
 
5%
5%
5%
State Tentative Tax
 
-
2.50
2.50
(State Tax Credits)
 
-
-
-
State Tax - Separate Return
 
-
2.50
 
State Tax - Group
 
 
 
2.50
State Tax - Allocated
 
-
2.50
 



Example 3 – NOL. A has $500 of income and a $500 NOL carryforward. B has $500 of
income, and the Group has $500 of state taxable income. The group apportionment
rate is 10% ($250 of sales allocated to the state / $2,500 total sales). If A
and B had filed separate tax returns, A would have had no apportioned income and
no tax liability, while B would have had $50 of apportioned income and a $2.50
tax liability. In reality, B would not have filed a separate income tax return
in this state because it has no apportionment in this state (no sales), however,
under Paragraph 2, B must use the Group’s apportionment factor to determine its
separate return tax liability because this state requires B to file as part of a
unitary / combined return. The Group has $50 of income apportioned to the state,
taxed at 5%, resulting in a $2.50 Group tax liability. Under Paragraph 2, all
$2.50 of the Group tax liability is allocated to B ($2.50 * $2.50 / [$2.50 +
$0]).


STATE INCOME TAX SHARING AGREEMENT    Page 11 of 13

--------------------------------------------------------------------------------







 
 
4 - Group Loss
 
 
A
B
Group
State Income/(Loss)
 
(2,500)
500
(2,000)
State Taxable Income/(Loss)
 
(2,500)
500
(2,000)
 
 
 
 
 
Sales
 
1,000
1,500
2,500
Sales Allocated to State
 
250
-
250
Group Apportionment
 
10%
10%
10%
State Apportioned Income/(Loss)
 
(250)
50
(200)
 
 
 
 
 
State Tax Rate
 
5%
5%
5%
State Tentative Tax
 
(12.50)
2.50
(10.00)
(State Tax Credits)
 
-
-
-
State Tax - Separate Return
 
(12.50)
2.50
 
State Tax - Group
 
 
 
(10.00)
State Tax - Allocated
 
(12.50)
2.50
 
Adjustment - Neg. Sep. Ret. Liabilities not to Exceed Positive Sep. Ret.
Liabilities
 
10.00
-
10.00
Net Payment to Parent
 
(2.50)
2.50
-
 
 
 
 
 
NOL Carryforward
 
(2,000)
-
(2,000)



Example 4 – Group Loss. A has a $2,500 loss, B has $500 of income, and the Group
has a $2,000 net operating loss. The group apportionment rate is 10% ($250 of
sales allocated to the state / $2,500 total sales). If A and B had filed
separate tax returns, B would have had $50 of income apportioned to the state
and a $2.50 tax liability. A would have had $250 of loss apportioned to the
state, and a tax liability of -$12.50. The Group has a $200 apportioned loss and
a tax liability of -$10.00. -$12.50 of Group tax is allocated to A (-$10.00 *
-$12.50 / [-$12.50 + $2.50]), and $2.50 of Group tax is allocated to B (-$10.00
* $2.50 / [-$12.50 + $2.50]). Under Paragraph 2, A’s tax liability may be
negative, but only to the extent that the A’s negative separate return tax
liability does not exceed B’s positive separate return tax liability. Therefore,
A’s tax allocation of -$12.50 is adjusted by $10.00 to -$2.50 because A’s losses
can only offset $2.50 of B’s tax liability. B pays $2.50 of tax to Parent, and
Parent pays $2.50 to A to compensate A for the use of its loss. Under state law,
the $2,000 of remaining loss is allocated to A as a NOL carryforward because A
generated the losses and only $500 of A’s $2,500 loss (or $50 of A’s $250
apportioned loss) was used in the current year.




STATE INCOME TAX SHARING AGREEMENT    Page 12 of 13

--------------------------------------------------------------------------------







 
5 - Tax Credit
 
A
B
Group
State Income/(Loss)
500
500
1,000
(State NOL CB/CF)
-
-
-
State Taxable Income/(Loss)
500
500
1,000
 
 
 
 
Sales
1,000
1,500
2,500
Sales Allocated to State
100
150
250
Group Apportionment
10%
10%
10%
State Apportioned Income/(Loss)
50
50
100
 
 
 
 
State Tax Rate
5%
5%
5%
State Tentative Tax
2.50
2.50
5.00
(State Tax Credits)
-
(3.00)
(3.00)
State Tax - Separate Return
2.50
(0.50)
 
State Tax - Group
 
 
2.00
State Tax - Allocated
2.50
(0.50)
 



Example 5 – Tax Credit. A and B each have $500 of income, and the Group has
$1,000 of income. B generates a $3.00 tax credit. The group apportionment rate
is 10% ($250 of sales allocated to the state / $2,500 total sales). If A and B
had filed separate state income tax returns, each would have had $50 of income
apportioned to the state. A would have had a $2.50 separate return tax
liability. B would have had no separate return tax liability because its
separate return tax of $2.50 would have been entirely offset by its $3.00 tax
credit. B would have had a $.50 tax credit carryforward. The Group has $100 of
income apportioned to the state, taxed at 5%, resulting in $5.00 of Group tax,
reduced by the $3.00 credit, resulting in a $2.00 Group tax liability. Under
Paragraph 2, $2.50 of the Group tax liability is allocated to A ($2.00 * $2.50 /
[$2.50 - $.50]), and -$.50 to B ($2.00 * -$.50 / [$2.50 - $.50]). A pays $2.50
of tax to Parent, Parent pays the $2.00 Group tax liability, and Parent pays the
other $.50 to B as compensation for the amount of B’s tax credits which B would
have carried forward if B had filed a separate return.




STATE INCOME TAX SHARING AGREEMENT    Page 13 of 13